Case 7:19-cv-00423 Document 1-12 Filed on 12/23/19 in TXSD Page 1 of 1



                           INDEX OF DOCUMENTS
                       FILED WITH REMOVAL ACTION


  A)    Plaintiff's Original Petition;

  B)    Copy of Citation issued to Defendant Wal-Mart Stores Texas, L.L.C.;

  C)    Docket Sheet;

  D)    Defendant’s Original Answer and Affirmative Defenses to Plaintiff’s Original
        Petition, and Requests for Disclosure;

  E)    Defendant’s Request for Jury Trial;

  F)    Plaintiff’s Motion for Telephonic Docket Control Conference;

  G)    Order Setting Telephonic Docket Conference;

  H)    Order Agreed Docket Control Order; and

  I)    Plaintiff’s Fourth Supplemental Responses to Defendant’s Request for
        Disclosure.
